      Case 2:18-cv-02942-KJM-AC Document 35 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MICHAEL LENIOR SMITH,                               No. 2:18-cv-2942 KJM AC P
11                        Plaintiff,
12            v.                                          ORDER
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
14    REHABILITATION, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 4, 2021, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within thirty days. F&Rs, ECF No. 26. Plaintiff has filed

23   objections to the findings and recommendations. ECF No. 30.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
      Case 2:18-cv-02942-KJM-AC Document 35 Filed 03/26/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed January 4, 2021, ECF No. 26, are adopted in
 3   full.
 4           2. Putative defendants Feltmer, Fackrell, Anaya, Spearman, Diaz, Shirly and Gire are
 5   terminated from this action without service.
 6           3. The Eighth Amendment excessive force claims against Correctional Officers (“COs”)
 7   Suchoski, Binder, Martinez and Rose based on the August 14, 2016 incident; and against COs
 8   Monge, Tillery, Colby based on the January 18, 2018 incident shall proceed. Additionally, the
 9   Eighth Amendment failure-to protect claims against COs Cook and Stinson for delaying
10   intervention on August 2018 when plaintiff was attacked by another inmate shall proceed. F&Rs
11   at 7.
12           4. All other putative claims are dismissed without leave to amend.
13           5. Plaintiff’s motion for a temporary restraining order, ECF No. 23, is denied.
14           6. This matter is referred back to the assigned Magistrate Judge for all further pretrial
15   proceedings.
16   DATED: March 25, 2021.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
